Citation Nr: 1434798	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-27 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran offered testimony in support of his claim at a videoconference hearing before the undersigned Veterans Law Judge of the Board; a transcript of the hearing is in the electronic ("Virtual VA") portion of the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown to have hearing loss that initially manifested during his service or during the first post-service year, and the more probative, meaning competent and credible, evidence indicates his current hearing loss is not related or attributable to his service.


CONCLUSION OF LAW

The Veteran's hearing loss is not shown to be due to disease or injury incurred in or aggravated by his active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and Virtual VA, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

In this particular instance an April 2012 pre-decisional letter explained the evidence necessary to substantiate the claim and VA's versus the Veteran's responsibilities in obtaining the necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter explained how a "downstream" disability rating and effective date are determined upon the granting of service connection, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regards to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), private medical records, reports of his VA examinations, and his lay statements and contentions, including the transcript of his hearing testimony. 

During the June 2014 Board hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned Veterans Law Judge (VLJ) and the representative.  The issue on appeal and evidence needed to support the claim were discussed.  There is no indication there are outstanding records or other evidence, which is obtainable and that might tend to support the claim.  Thus, given the development undertaken by VA in accordance with its duty to assist, including the provision of a VA examination for the required medical opinion, and in light of the Veteran's testimony during the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 556 U.S. 396, 407, 410 (2009).

Legal Criteria and Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease nevertheless was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without the need to otherwise establish a relationship to service, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 


In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for these VA-defined chronic diseases, including as mentioned organic diseases of the nervous system such as sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Specific to claims for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's current bilateral hearing loss is established based on the results of VA and private evaluations meeting VA's definition of a ratable hearing loss disability.  See the reports of the May 2012 VA compensation examination and January 2012 private evaluation.


The Veteran's military occupational specialty (MOS) was light weapons infantryman.  See DD Form 214.  Based on his MOS, an in-service event, namely acoustic trauma, is conceded.  See page 6 of the hearing transcript.  Indeed, service connection was granted for his tinnitus (the ringing in his ears) precisely because of that noise exposure and consequent injury during his service.  There equally has to be attribution of his hearing loss to that trauma, however, to in turn warrant additionally granting service connection for his hearing loss.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Despite sustaining acoustic trauma during his service, his STRs contain no indication of a hearing problem at any time during his service - either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.

During his military induction examination in April 1968, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
/
15
LEFT
-5
5
10
/
15

He denied having any hearing loss on the associated induction medical history report.


During his subsequent military separation examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
/
15
LEFT
10
10
15
/
25

Since these service examinations were not conducted before October 31, 1967, they were not performed according to former standards set forth by the American Standards Association (ASA), so conversion to current standards set forth by the International Standards Organization (ISO) is not necessary.

The Veteran testified to having hearing problems when separating from service, but he added that he acted as if he did not (i.e., denied having any problems at that time) because he did not want to delay his release from service.  See page 3 of the hearing transcript.

His wife submitted a statement in July 2012 attesting that his hearing has been bad since he separated from service in 1971 because he could sleep through the sound of his children crying at night.  She also stated she has had to repeat herself for years.

Also submitted on behalf of the Veteran's claim are the results of a private audiogram from January 2012 and an opinion from G. S, a certified hearing instrument dispenser.  He opined that the Veteran's present hearing loss is more likely than not caused by his military service noise exposure.  

It is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The private opinion is not persuasive because it is based on an incomplete understanding of the Veteran's medical history.  While the Veteran's reported noise exposure in service is conceded, the January 2012 private examiner did not have the clinical examination findings from service (showing no hearing loss) to consider when rendering his opinion.  This is pertinent evidence that should be considered if an opinion is to have probative value.  Furthermore, as acknowledged by the Veteran's representative during the hearing, the opinion was not accompanied by any explanatory rationale, and this, more than anything else, is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

This is all the more damaging to the claim since there also are of record contrary opinions against the claim.  An initial VA examination was conducted in May 2012 that included a review of the Veteran's claims file.  The examiner noted the Veteran's in-service noise exposure, but in offering a negative opinion the examiner incorrectly stated there was no entrance examination to determine a significant shift in thresholds from induction to discharge.  But in an addendum later that same month, the audiologist was contacted and he amended his previous rationale but maintained the same opinion.  He concluded the Veteran's hearing loss was less likely than not due to or caused by his military noise exposure given normal hearing bilaterally on discharge audiogram and no evidence of a significant shift in thresholds from time of induction to discharge.  He therefore disassociated the Veteran's hearing loss from that injury (acoustic trauma) during his service.

The RO also obtained another opinion to address the representative's contention that there was no conversion of the separation audiogram.  In December 2013, a VA audiologist reviewed the claims file and stated the induction and discharge examinations in service both show normal hearing bilaterally and that both were conducted under the current standards.  She added that the National Institute for Occupational Safety and Health recommends that significant threshold shift is defined as a 15 dB HL shift or more at any one frequency of 500 Hz to 4000 Hz.  In this particular instance, she added, there is not significant shift in thresholds from induction to discharge and there is no delayed onset of hearing loss from the military.  She then goes on to explain that current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-inducted hearing loss following an earlier noise exposure is extremely unlikely" (Institute of Medicine [IOM]).  "The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediate following exposure" (Institute of Medicine).  As a result, she concluded, given the normal hearing at discharge, no significant shift in thresholds for the poorer from induction to discharge, and continued occupational noise exposure after service, hearing impairment is less likely as not caused by or aggravated by military noise exposure.

The VA medical opinions are highly probative and, therefore, persuasive because all available pertinent evidence was considered to include acoustic trauma, the summary of the facts was consistent with the record, and most importantly the opinion was supported by explanatory rationale.  To reiterate, a medical opinion must support its conclusions with analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  
Nieves-Rodriguez, 22 Vet. App. at 304; Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  The Board resultantly finds the VA medical opinions on this determinative issue of causation to be far more probative than the private examiner's.


The Board also has considered the Veteran's lay testimony, however, that he had hearing loss when he separated from service - though he admittedly did not actually report it or complain about it.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board finds the Veteran is competent to report he had hearing loss in service, including when separating from service, but does not find his statements concerning this also credible given the clinical findings on separation examination were entirely normal and there was no significant shift in his hearing acuity when comparing the results of his separation examination with those of his earlier induction examination.  And only if his and his wife's lay testimony concerning this was both competent and credible would it ultimately have probative value, i.e., evidentiary weight.  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) 

because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992); see also Rucker, 10 Vet. App. at 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Equally, when, as here, a Veteran gives a different recollection or account now of events of years past, this, too, is reason to discount the probative value of his statements and testimony given this inconsistency.  Contemporaneous medical findings, such as those during a Veteran's service, are entitled to a lot of probative weight, especially as compared to evidence or testimony to the contrary offered many years later, long after the fact.  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  As well, according to Madden, the Board has the authority to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  And although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999). Moreover, it is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, including favoring the opinion of one physician over another, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).


As fact finder, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted by or on the claimant's behalf, and his demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Moreover, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  And, to reiterate, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Consideration was also given the statement from the Veteran's wife, and while she is competent to report that the Veteran was able to sleep through the sounds of his children crying at night, she is not competent to provide a reason for him doing so.  That is to say her conclusion goes beyond the scope of mere observation, instead, she draws a conclusion that she is not competent to make as there could be other reasons for his sound sleep.  She also reports she has had to repeat herself for many years while talking to him, but since she does not state this dates back to his separation from service no assumption can or should be made in this regard.  

Based on the record, there is an absence of any indication of a relevant medical complaint regarding hearing loss until relatively long after service.  This is one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).

In short, the most competent and credible evidence shows the Veteran's current hearing loss did not manifest until years after his service, so service connection is not warranted based on chronicity (permanency) in service or continuity of symptoms after service, and is not warranted on a presumptive basis for hearing loss alternatively manifesting to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  The preponderance of the evidence otherwise weighs against a nexus to in-service noise exposure or acoustic trauma.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

The Veteran also offered testimony during his hearing to the effect that, since service connection was granted for his tinnitus, his hearing loss should be conceded or likewise granted.  However, there is no medical basis to support this contention.  The May 2012 VA examiner indicated there was no relationship between the Veteran's tinnitus and hearing loss.  He stated there is a large difference in years between onsets of hearing loss and tinnitus.  Given the wide variety of medically documented triggers for tinnitus, and given the wide time difference between onsets of the problems, the tinnitus is less likely as not associated with the hearing loss according to the VA compensation examiner.  

In short, the preponderance of the evidence is against this claim for hearing loss, meaning the benefit-of-the-doubt rule does not apply, and that service connection for hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


